DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-2, 4-10, 13-15, 17-19, 24-25, 27, 29, and 32 have been examined in this application.  Claims 3, 11-12, 16, 20-23, 26, 28, 30-31, and 33-37 have been canceled.  This communication is a final rejection in response to the “Amendments to the claims” and “Remarks” filed 2/16/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7 are rejected under 35 USC 103 as being obvious over US Patent Application Number 2015/0041596 by Markov.
	
Regarding claim 1, Markov discloses a storage and release mechanism for aerial distribution and release of insects (beneficial insect distribution device 1120) from an unmanned aerial vehicle (remotely-piloted aircraft 1104), the release being aimed at controlling a wild insect population (paragraph 94 discloses “Beneficial insect aid fruit production by limiting or eliminating populations of harmful insects”), the wild 
Markov does not disclose the mechanism comprising a switch for switching between a first sustainable insect delivery rate for release of said insects via said unmanned aerial vehicle and a second sustainable insect delivery rate for release of said insects via said unmanned aerial vehicle.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the rate for distributing the insects in order to control how many insects are being released into an environment, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954) .

Regarding claim 4 (dependent on claim 1)¸ Markov as modified further teaches said first and second sustainable insect delivery rates being finitely positive delivery rates.  Releasing an insects from chambers 1252 comprises a finitely positive delivery rate.  

Regarding claim 7 (dependent on claim 1), Markov discloses said storage is in a plurality of cartridges, each cartridges being independently openable or having an independently actuatable opening.  Markov discloses one or more chambers 1252, and 
Claim 2 is rejected under 35 USC 103 as being obvious over US Patent Application Number 2015/0041596 by Markov in view of US Patent Number 5,148,989 to Skinner.
Regarding claim 2 (dependent on claim 1), Markov does not disclose storage of said insects prior to release is in a cold storage, or wherein said insects are released from said storage onto a conveyor, said switch setting said conveyor in motion or setting a speed of said conveyer.  However, this limitation is taught by Skinner.  Column 6, lines 10-14 disclose “Compartment 12 is preferably refrigerated.  Cooling insects 14 to between 34 and 42 degrees Fahrenheit causes them to stop flying, wrap their wings around themselves, and stop moving.  They are thus in an ideal condition for safe and compact storage”.  It would thus be obvious to a person having ordinary skill in the art to modify Markov using the teachings from Skinner in order to refrigerate the insects for safe and compact storage.  

Claims 5, 6, 18, 24, 25, 29, 32 are rejected under 35 USC 103 as being obvious over US Patent Application Number 2015/0041596 by Markov in view of US Patent Application Number 2003/0192992 by Olsen.  

Regarding claim 5 (dependent on claim 4), Markov does not disclose cartridges are radially arranged to rotate and the release mechanism is fixed.  However, this limitation is taught by Olsen.  Olsen discloses a release system for payloads from an aircraft with a rotary dispenser 34 and a fixed release mechanism 26.  It would be obvious to a person having ordinary skill in the art to modify Markov using the teachings from Olsen to use a known way of launching multiple payload containers.  

Regarding claim 6 (dependent on claim 4), Markov and Olsen do not disclose the radially arranged cartridges being fixed and the release mechanism rotating around the cartridges.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the position of the cartridges and the release mechanism, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Regarding claim 18 (dependent on claim 1), Olsen further teaches a plurality of insect-containing cartridges configured to proceed to an opening position (into launcher 26), the opening position being associated with operation of a mechanism opening to open cells (launcher 26), the mechanism comprising an actuable device to regulate arrival of cartridges at the opening position and thereby switch between said sustainable release rates (see Figure 2).  
Markov and Olsen do not disclose the cartridges configured to proceed along a rail to an opening position.  However, it would have been an obvious matter of design choice to move the cartridges along a rail instead of rotary dispenser 34, since applicant has not 

Regarding claim 24, Markov discloses a storage and release mechanism for aerial distribution and release of insects (beneficial insect distribution device 1120) from an unmanned aerial vehicle (remotely-piloted aircraft 1104), the release being aimed at controlling a wild insect population (paragraph 94 discloses “Beneficial insect aid fruit production by limiting or eliminating populations of harmful insects”), the mechanism comprising at least two cartridges containing insects for distribution, the cartridges configured for mounting on said unmanned aerial vehicle (paragraph 99 discloses “one or more chambers 1252”), a controllable opening mechanism for controllably opening said cartridges to release said insects at a controllable rate (paragraph 5 discloses “The method also includes controlling, by an operator, the distribution apparatus to releases the payload to the targeted area, and distributing the payload”).  
Markov does not disclose a magazine, wherein said at least two insect-containing cartridges comprise a plurality of insect-containing cartridges within said magazine and configured to proceed to an opening position, the opening position being a position at which each cartridge respectively is opened and the insects therein released, the opening position being associated with operation of a mechanism opener to open cells, the mechanism comprising an actuatable device to regulate arrival of cartridges at the opening position and thereby control said release rate.  However, this limitation is taught by Olsen.  Olsen discloses a release system for payloads from an aircraft with a magazine of containers 25 on rotary dispenser 34 being moved into opening position (at door 20) 

Regarding claim 25 (dependent on claim 24), Olsen further teaches wherein said at least two cartridges are contained in said magazine (see Figures 1 and 2).  
Olsen does not disclose said magazine is mounted lengthwise along a length of a wing of said unmanned aerial vehicle or perpendicular to a length of a wing of said unmanned aerial vehicle.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to position the dispenser in whichever orientation was desired, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 29, Markov discloses an unmanned aerial vehicle (remotely-piloted aircraft 1104) having at least two cartridges mounted thereon, each cartridges containing insects for release (chambers 1252), each cartridge being controllably openable to release said insects (beneficial insect distribution device 1120). 
Markov does not disclose a magazine, wherein said at least two insect-containing cartridges comprise a plurality of insect-containing cartridges within said magazine and configured to proceed to an opening position, the opening position being a position at which each cartridge respectively is opened and the insects therein released, the opening position being associated with operation of a mechanism opener to open cells, the mechanism comprising an actuatable device to regulate arrival of cartridges at the 

Regarding claim 32, Markov discloses storage and release mechanism (beneficial insect distribution device 1120) for insect dispersal from an unmanned aerial vehicle (remotely-piloted aircraft 1104), the mechanism comprising an insect release door fixed at said release position (door 1216). 
Markov does not disclose a conveyor extending from a storage position to a release position, for conveying insects from said storage position to said release position.  However, this limitation is taught by Olsen.  Olsen discloses a release system for payloads from an aircraft with a conveyor (rotary dispenser 34) for conveying containers 25 from a storage position to a release position within mechanism 26.  It would be obvious to a person having ordinary skill in the art to modify Markov using the teachings from Olsen to use a known way of launching multiple payload containers.  Furthermore, Markov as taught by Olsen teaches said door being openable in synchronization with said conveying of insects along said conveyor, to release said insets for dispersal, since Olsen teaches that containers 25 are not opened until they are in release position within mechanism 26.  

Claims 8-10, 13, 15, 17, 19 are rejected under 35 USC 103 as being obvious over US Patent Application Number 2015/0041596 by Markov in view of US Patent Number 8,967,029 to Calvert.

Regarding claim 8 (dependent on claim 1), Markov does not disclose a tube having an air inlet and an insect outlet end.  However, this limitation is taught by Calvert.  Calvert discloses an insect release system comprising an air inlet (adjacent compressed gas source 175), an insect outlet (release tube 150).  It would be obvious to a person having ordinary skill in the art to modify Markov using the teachings from Calvert in order to ensure that the insects are released from the compartments.  
Calvert does not disclose a fan controllable to blow air through said tube to expel said insects.  However, column 2, lines 48-49 discloses “A compressed gas source may be used to encourage the release of the mosquitoes out of the release tube”.  It would be obvious to a person having ordinary skill in the art to modify Calvert to use a fan instead of a compressed gas source as a substitution of known ways to create air pressure in a tube.  

Regarding claim 9 (dependent on claim 8), Calvert further teaches said tube has a door at said insect outlet end.  Column 2, lines 41-44 disclose “A valve is connected to the release tube and is operable by remote control so that when opened, the mosquitoes have an open pathway out of the container through the release tube”.  
Calvert does not disclose said tube having a door at said air inlet end, the openings of said doors being synchronized such that said door at said insect outlet end is opened before 

Regarding claim 10 (dependent on claim 8), Calvert further teaches said fan being located at said air inlet end and pushes said insects out of said storage.  Figure 1 shows compressed gas source 175 being located at the air inlet end.  

Regarding claim 13 (dependent on claim 1), Calvert further teaches an expulsion mechanism to empty a recently opened cartridge.  Column 2, lines 48-49 discloses “A compressed gas source may be used to encourage the release of the mosquitoes out of the release tube”. 

Regarding claim 15 (dependent on claim 1), Markov discloses said storage being in a plurality of cartridges (chambers 1252), and wherein each cartridge is independently openable in a downward direction to allow gravity to cause the insects to fall out (see sifter doors 1216 in Figure 12a), wherein said switch is configured to carry out said switching by defining a rate of opening said cartridges (paragraph 140 discloses “the 
Markov does not disclose the mechanism further comprising an expulsion unit placed to disperse insects from said cartridges.  However, this limitation is taught by Calvert.  Column 2, lines 48-49 discloses “A compressed gas source may be used to encourage the release of the mosquitoes out of the release tube”. It would be obvious to a person having ordinary skill in the art to modify Markov using the teachings from Calvert in order to ensure that the insects are released from the compartments.
Markov and Calvert do not disclose said expulsion unit regulated to switch between said first sustainable release rate and said second sustainable release rate.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the rate for distributing the insects in order to control how many insects are being released into an environment, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954) .

Regarding claim 17 (dependent on claim 15), Markov and Calvert do not disclose one of said sustainable insect delivery rates is set by opening at least two of said cartridges in parallel.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide multiple release mechanisms in order to allow the insects to be released more quickly, since it has been held that mere duplication of the St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 19 (dependent on claim 1), Markov discloses a plurality of insect-containing cartridges openable onto a collection floor (chambers 1252). 
Calvert further teaches an expulsion unit placed to disperse insects released from said cartridges towards said collection floor, wherein regulation of said expulsion unit serves to switch between said sustainable release rates.  Column 2, lines 48-49 discloses “A compressed gas source may be used to encourage the release of the mosquitoes out of the release tube”.

Claims 14 and 27 are rejected under 35 USC 103 as being obvious over US Patent Application Number 2015/0041596 by Markov in view of US Patent Number 8,967,029 to Calvert and US Patent Application Number 2003/0192992 by Olsen.  

Regarding claim 14 (dependent on claim 13), Markov and Calvert do not disclose the expulsion mechanism is movable towards a cartridge to be opened, or wherein the cartridge to be opened is moved towards said expulsion mechanism.  However, this limitation is taught by Olsen.  Olsen discloses a release system for payloads from an aircraft with a rotary dispenser 34 that brings containers 25 toward a release mechanism 26.  It would be obvious to a person having ordinary skill in the art to modify Markov and Calvert using the teachings from Olsen to use a known way of launching multiple 
Regarding claim 27 (dependent on claim 24), Markov and Olsen disclose wherein said magazine comprises a collection floor, wherein said at least two insect-containing cartridges comprise a plurality of insect-containing cartridges within said magazine (see Figures 1 and 2 of Olsen).
Calvert further teaches an expulsion unit placed to disperse insects released from said cartridges towards said collection floor, wherein regulation of said expulsion unit serves to switch between said sustainable release rates.  Column 2, lines 48-49 discloses “A compressed gas source may be used to encourage the release of the mosquitoes out of the release tube”.

Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, each cartridge sequentially being brought with contact with a release mechanism does not require that they be brought into contact with the same release mechanism, and therefore does not require a single release mechanism.  Paragraph 97 discloses “Each door 1216 is individually opened and closed by a control rod 1224 coupled to an actuator 332”.  When each door is opened individually, they are each being brought into contact with a release mechanism (control rod 1224).
Regarding claims 24 and 32, although Olsen does disclose the doors 20 being used for loading, there are many instances throughout Olsen that discloses doors 20 also being used for a release position.  For example, paragraph 31 discloses “When the door 20 is .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554.  The examiner can normally be reached on 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642